Citation Nr: 0102957	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for gastritis and 
duodenitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to July 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), wherein an increased rating for 
gastritis and duodenitis was denied. 


FINDING OF FACT

The appellant's service connected gastritis and duodenitis is 
currently manifested by a large duodenal ulcer and a small 
gastric ulcer, with dyspepsia and mild epigastric tenderness.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
the appellant's gastritis and duodenitis is 60 percent 
disabling according to pertinent schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7304-7305, 7307 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for gastritis and duodenitis was granted 
in March 1991 rating decision and assigned a 10 percent 
evaluation.  In June 1998, the Board denied an increased 
rating for this disability.  This appeal stems from a 
November 1998 rating decision that increased the evaluation 
for gastritis and duodenitis from 10 percent to 30 percent.  
The appellant contends that at least a 40 percent evaluation 
is warranted.

The appellant testified before the RO in March 1999.  He 
testified that he was admitted to St. Vincent's Hospital in 
October 1998 for gastrointestinal bleeding.  He required a 
transfusion of 2 units of blood.  He continued to have 
problems with his stomach, and sometimes it made him feel bad 
so that he could not go to work.  There were certain foods he 
could not eat.  He had one occurrence of nausea since his 
discharge from the hospital.  It affected his relationship 
with his wife.  He had constipation.  He had weight loss of 
5-10 pounds one way or the other.  His symptoms were much 
worse than before his hospitalization.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In October 1998, the RO notified the appellant by 
letter of the medical evidence necessary to substantiate his 
claim.  The appellant was notified of the RO's efforts to 
develop evidence and that it was his responsibility to obtain 
the records.  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim as well as 
the regulations and rating criteria governing his claim.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
to the Board that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records are of record.  A 
VA examination was conducted in January 1999 and a copy of 
the report associated with the file.  A hearing was conducted 
before the RO in March 1999, and a transcript associated with 
the claims folder.  At the time of the hearing, the appellant 
was informed of the evidence needed to complete his claim 
pursuant to 38 C.F.R. § 3.103 (2000).  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A notation in a VA Medical Center record dated in September 
1997 indicated that the appellant had experienced only two 
bouts of dyspepsia since his last visit.  His weight had 
increased by 3-lbs.  

The appellant was admitted to St. Vincent Infirmary Medical 
Center in October 1998 with complaints of multiple loose, 
dark stools with subsequent dizziness.  He complained of mild 
epigastric tenderness, but had no actual vomiting.  His 
weight had been stable.  Esophagogastroduodenoscopy revealed 
a small gastric ulcer and a large duodenal ulcer.  Biopsy 
revealed chronic active gastritis.  Upper gastrointestinal 
bleeding secondary to gastric ulcer and duodenal ulcer was 
diagnosed.  His hemoglobin and hematocrit dropped 
significantly after his initial hospitalization and he was 
transfused with two units of packed cells.  Colonoscopy in 
November 1998 was normal.  In December 1998, biopsy revealed 
chronic active gastritis with helicobacter pylori organisms 
identified and no malignancy.

A VA examination was conducted in January 1999.  The 
appellant reported continued dyspepsia and was taking 
medication for that.  Physical examination revealed minimal 
epigastric tenderness to palpation, and no masses or 
visceromegaly.  The bowel sounds were active.  Blood testing 
revealed hemoglobin that fell slightly below the reference 
range for males and hematocrit that fell below the reference 
range.  An upper gastrointestinal X-ray examination was 
suggestive of antral gastritis and duodenitis.  Residuals of 
duodenal and gastric ulcer disease, and chronic active 
gastritis were diagnosed.

The appellant is currently evaluated under the Diagnostic 
Code for rating hypertrophic gastritis.  Chronic gastritis 
with severe hemorrhages, or large ulcerated or eroded areas 
is assigned a 60 percent evaluation.  Chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms is 
assigned a 30 percent evaluation.  Chronic gastritis with 
small nodular lesions and symptoms is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.114; Diagnostic Code 7307 (2000).

The Board has also considered whether other rating criteria 
are for application.  Gastric or duodenal ulcer that is 
severe, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, is assigned a 60 percent 
evaluation.  Moderately severe gastric or duodenal ulcer 
which is less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is assigned a 40 percent 
evaluation.  Moderate gastric or duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, is assigned a 20 percent evaluation.  
Mild gastric or duodenal ulcer with recurring symptoms once 
or twice yearly, is assigned a 10 percent evaluation.  
38 C.F.R. § 4.114; Diagnostic Codes 7304, 7305 (2000).

The appellant has requested evaluation under Diagnostic Code 
7306 for marginal ulcer (gastrojejunal).  This Diagnostic 
Code is not for application as the appellant is not service-
connected for this condition, nor has it been diagnosed by 
competent examiners.

Resolving all doubt in the favor of the veteran, we find that 
the evidence supports a 60 percent evaluation under the 
Diagnostic Code for evaluating gastritis.  
Esophagogastroduodenoscopy in October 1998 revealed a large 
duodenal ulcer in addition to a small gastric ulcer.  His 
gastrointestinal bleeding at that time required 
hospitalization and transfusion.  Furthermore, on VA 
examination in January 1999, his hemoglobin and hematocrit 
fell below the reference range and he required medication to 
control his dyspepsia.  This is the maximum schedular 
evaluation for gastritis under Diagnostic Code 7307.

A higher evaluation is not available under the rating 
criteria for evaluating gastric or duodenal ulcers.  
38 C.F.R. § 4.114; Diagnostic Codes 7304, 7305 (2000).  There 
are diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding.  38 C.F.R. 
§§ 4.14, 4.113 (2000).  Therefore, separate evaluations for 
ulcer, gastritis and duodenitis are not available.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  During the pendency of this appeal, 
the appellant had one hospital admission for upper 
gastrointestinal bleeding and has continued to work.  
Therefore, extraschedular consideration is not warranted.


ORDER

A 60 percent evaluation for gastritis and duodenitis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

